On the Merits.
Discussion and judgment:
The appellants’ contention is, in the first •place, that the testimony offered after the note of evidence had been closed and argument heard did not have the effect of contradicting the original answers of the gar•nishee, and that in consequence there was no good reason to refuse the garnishee’s motion to reopen the case.
In the second place the appellants’ conten■tion is that the motion and the affidavit to reopen the case should have been allowed, as it was timely presented and subserved the •ends of justice.
And, lastly, that, even if the asserted amendments were properly rejected by the •court, the answers of the garnishee did not authorize the judgment rendered.
Taking up the first proposition for decision, the supplemental motion of the garnishee was not for the purpose of explaining or amplifying the defense made. The contract entered into between the Southern Development Company and Perdue & Co. did not contain an explanation which rendered it proper to admit it in evidence. It was, besides, not timely offered. This contract shows that the garnishee, the Southern Development Company, had agreed with Perdue & Co. for the work to be done, and contained all needful stipulations and specifications in that connection. This contract threw no light upon the subject. It had naught to do with the issues, by reason of the fact that in the answer to the interrogatories propounded the garnishee, the Southern Development Company, admitted that it was indebted in an amount as before stated. That admission could not be contradicted by a contract, or any other evidence, as the garnishee could not prove that it was not indebted in the amount stated.
Now, as relates to the damages claimed as an offset, it is the only issue presented. The contract did not prove that there were any damages due, or that the garnishee had any claim for damages under the contract. It does not appear that the court erred in not permitting the garnishee to reopen the case after it had been closed.
The second proposition is equally as untenable.
It is well settled that it is within the discretion of the trial court to finally decide whether to reopen or to decline to reopen a case after the argument has been closed and the case submitted for decision.
In the case of Rose v. Whaley, 14 La. Ann. 375, cited by the garnishee, the court rescinded the order, taking the interrogatory for confessed, and allowed the garnishee to answer. This was timely, and entirely within the discretion of the court.
In another case, also cited by the garnishee, Hennen v. Forget, 27 La. Ann. 381, before the day fixed for hearing on the rule taken by the *381plaintiff on the garnishee to show cause why the answer should not be taken for confessed, the garnishee was permitted to answer and explain his answers.
This was allowed by the court, again in its discretion, before acting'upon the issues presented.
We have seen that in the present case the application to amend the interrogatories and •explain them was made after that case had been heard on the motion to traverse the answers and after argument and submission.
Has the garnishee in the pending case, at the time the motion was made to reopen, any claim as of right to reopen?
In Cross on Pleadings it is stated that the .application to reopen lies within the discretion of the court to permit the amendment — citing Davis v. Oakford, 11 La. Ann. 379; Robeson v. Railroad Co., 13 La. 469.
This commentator further states that this court has held that the answers of the garnishee cannot be amended, citing Adams v. Dinkgrave, 26 La. Ann. 626, and Taylor v. McGee, 19 La. Ann. 374; but that later it had been again decided to the contrary, and this court had gone to the older decisions, citing Tapp v. Green, 22 La. Ann. 42, and Maduel v. Mousseau, 28 La. Ann. 691.
Leaving this conflict in jurisprudence to whatever extent it may exist, we will state that in our opinion, if it appears evident that an amendment should be allowed, it is a matter of discretion with the district court.
This brings us to the third and last proposition of the garnishee in the order before stated, which is that the answers (of this garnishee) in any event did not authorize the judgment rendered.
In deciding this point, we will in the first place state that there is no question but that the garnishee has a right to a set-off of a claim he has against his creditor to the exclusion of the plaintiff in the garnishment proceedings. The garnishee, as a creditor of his debtor, has in his hand a security of which he cannot be divested, if the indebtedness falls within that category of debts which can be pleaded in compensation.
We say, which can be pleaded in compensation, for, if it cannot be so pleaded, the garnishee then has no right to retain the claim of its creditor in satisfaction of its claim.
We have found no decision directly in point in our jurisprudence (although Hancock v. Bank, 32 La. Ann. 593, has some bearing). It stands to reason, however, as an original proposition, that the garnishee cannot be heard to urge any claim at all it may fancy should be allowed as a set-off. There must be a limit in matter of a set-off.
In our opinion that limit is found in article 2209 of the Civil Code, which provides that compensation takes place between two debts having equally for their object a sum of money or a certain quantity of consumable things of one and the same kind, and which are equally liquidated and demandable.
If there should be at any time any departure from the strict letter of this article, it would never be to the extent of permitting a garnishee to offset a claim undefined as to amount and as to facts, as the one pleaded in this case by the garnishee to offset its indebtedness to the claim of its creditor, whose claim is garnished in its hands.
In the absence of directly pertinent authority, we again referred to the excellent work, Cross on Pleading, p. 335.
We have noticed before, in turning the pages of the work, that he is given to seeking the origin of words and their derivatives. Here he states that the word “garnishee” is derived from “garnishment,” from “garnir”— “to warn,” “to give notice to,” the debtor not to pay his indebtedness, but to answer the writ served. He adds that these words find no place in French jurisprudence; that other words are used instead in France — that is, “saisie-arrSt.”
*383While the word “garnishee,” it seems, is borrowed from the French language, the proceedings in garnishment are derived (Mr. Cross) from the English jurisprudence.
For that reason we in the first place consulted the decisions in jurisdictions in which the common-law system prevails.
From them we glean that the garnishee has the same right in defense which he can plead in a direct action, if one were brought against him on a claim for which he has been garnished.
And, again, the garnishee in garnishment proceedings should plainly set forth the nature of his right.
Where a garnishee claims a set-off, or facts from which the court can determine, the amount must be clearly shown.
Neither needful facts, nor the amount, are stated in this case- to give rise to a right which can be considered as sufficient for a set-off. The claim is not stated, the amount is not fixed, and it is not even certain that it is an existing amount.
The set-off must be clearly and specifically pleaded. See Eng. & Am. Ency. of Law, vol. 9, pp. 835, 836.
We take up for a moment the French jurisprudence upon the subject, as it throws some light upon it.
Compensation peut-elle se faire en cas de saisie-arrGt? Laurent, vol. 18, p. 443, § 429.
“Un créaneier du créaneier pratique une saisie-arrét entre les mains du débiteur. Celuicí peut-il opposer au saisissant ce que Iui doit le débiteur saisi? II faut distinguer. Si le tiers saisi était créaneier avant la saisie-arrgt, la dette sera éteinte par la compensation qui s’opére de plein droit; celui entre les mains duquel la saisie a éié pratiquée peut done dire au saisissant qu’il a saisi-arrgté une créance qui n'existait plus, e’est-a-dire que la saisie est inexistante comme étant sans objet. On suppose ■ naturellement que la créance opposée en compensation réunissait toutes les conditions pour Ptre compensable avant la saisie-arrgt; si elle n’est devenue liquide ou exigible qu’aprés la saisie-arrOt, on rentre dans une autre hypothgse, celle qui est prévue par l’article 1298: la compensation ne pourra plus se faire.”
Article 1298 of the French Code corresponds to article 2215 of our Code.
From Dalloz we quote:
“Mais si la créance était antérieure a la saisie, et pourvu quelle réunit alors les conditions requises pour la compensation, cette derniere deja, aecomplie ne souffrirait aucun obstacle de la saisie operée postérieurement.”
The garnishee should, to the end of protecting his right, timely plead all that is needful to sustain his claim for compensation. The bare suggestion of the possibility of litigation thereafter on account of an apprehended claim because of -an act of negligence of his creditor will not suffice as a defense in garnishment proceedings. It must be reasonably certain that there is a valid claim.
For reasons assigned, the judgment is affirmed. The costs of appeal are due by defendant.